

117 HR 1882 IH: VAWA Protections for Rural Women Act of 2021
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1882IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Vicente Gonzalez of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Violence Against Women Act of 1994 to include the rural development voucher program as a covered housing program, and for other purposes.1.Short titleThis Act may be cited as the VAWA Protections for Rural Women Act of 2021.2.Covered housing programsParagraph (3) of section 41411(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a)(3)) is amended—(1)in subparagraph (I), by striking and at the end;(2)by redesignating subparagraph (J) as subparagraph (K); and(3)by inserting after subparagraph (I) the following new subparagraph:(J)rural development housing voucher assistance provided by the Secretary of Agriculture pursuant to section 542 of the Housing Act of 1949 (42 U.S.C. 1490r), without regard to subsection (b) of such section, and applicable appropriation Acts; and.